Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 1 of 19 PageID #: 17360



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 BRISTOL-MYERS SQUIBB COMPANY and
 PFIZER INC.,

        Plaintiffs,

                v.                                     C.A. No. 17-cv-374-LPS
                                                       (CONSOLIDATED)
 AUROBINDO PHARMA USA INC. and
 AUROBINDO PHARMA LTD.,

        Defendants.


                    PLAINTIFFS’ REPLY POST-TRIAL BRIEF ON
                 UNICHEM LABORATORIES, LTD.’S INFRINGEMENT

 Dated: February 21, 2020                      Joseph J. Farnan, Jr. (Bar No. 100245)
                                               Brian E. Farnan (Bar No. 4089)
 William F. Lee (admitted pro hac vice)        Michael J. Farnan (Bar No. 5165)
 Kevin S. Prussia (admitted pro hac vice)      FARNAN LLP
 Andrew J. Danford (admitted pro hac vice)     919 N. Market Street, 12th Floor
 Timothy A. Cook (admitted pro hac vice)       Wilmington, DE 19801
 WILMER CUTLER PICKERING                       Tel: (302) 777-0300
  HALE AND DORR LLP                            Fax: (302) 777-0301
 60 State Street                               farnan@farnanlaw.com
 Boston, MA 02109                              bfarnan@farnanlaw.com
 Tel: (617) 526-6000                           mfarnan@farnanlaw.com
 Fax: (617) 526-5000
                                               Counsel for Plaintiffs Bristol-Myers Squibb
 Amy K. Wigmore (admitted pro hac vice)        Company and Pfizer Inc.
 William G. McElwain (admitted pro hac vice)
 Heather M. Petruzzi (admitted pro hac vice)
 WILMER CUTLER PICKERING
  HALE AND DORR LLP
 1875 Pennsylvania Avenue NW
 Washington, DC 20006
 Tel: (202) 663-6000
 Fax: (202) 663-6363
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 2 of 19 PageID #: 17361



                                           TABLE OF CONTENTS

      I.     Introduction.....................................................................................................1
      II.    The ’945 Patent Does Not Require a Precise D90 Value or Any
             Particular Method of Proving Infringement....................................................2
      III.   Plaintiffs Presented Overwhelming Evidence That the Only Disputed
             Claim Limitation Is Satisfied. .........................................................................4
      IV. Unichem Attempts to Rely on Irrelevant Testing of Bulk Apixaban
          API That Was Subsequently Dissolved. .......................................................11
      V.     Conclusion ....................................................................................................13




                                                              –i–
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 3 of 19 PageID #: 17362



                                       TABLE OF AUTHORITIES

CASES

        Eli Lilly & Co. v. Teva Pharms, USA, Inc.,
            619 F.3d 1329 (Fed. Cir. 2010)......................................................................................2

        Supernus Pharms., Inc. v. Twi Pharms., Inc.,
           265 F. Supp. 3d 490 (D.N.J. 2017) ..............................................................................10




                                                           – ii –
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 4 of 19 PageID #: 17363



                          TABLE OF ABBREVIATIONS

 Abbreviation      Description

 ’208 Patent       U.S. Patent No. 6,967,208 (JTX-1)

 ’945 Patent       U.S. Patent No. 9,326,945 (JTX-2)

 ANDA              Abbreviated New Drug Application

 Asserted Claims   For the ’208 Patent, claims 13 and 104.
                   For the ’945 Patent, claims 21 and 22.

 FDA               United States Food and Drug Administration

 Patents-in-Suit   The ’208 Patent and ’945 Patent

 BMS               Bristol-Myers Squibb Co.

 Pfizer            Pfizer, Inc.

 Plaintiffs        BMS and Pfizer

 Sigmapharm        Sigmapharm Laboratories, LLC

 Sunshine Lake     Sunshine Lake Pharma Co., Ltd. and HEC Pharm USA Inc.

 Unichem           Unichem Laboratories, Ltd.

 Defendants        Sigmapharm, Sunshine Lake, and Unichem

 ’208 Defendants   Sigmapharm and Unichem

 UF                Uncontested Facts (D.I. 672, Ex. 1)

 POSA              Person of ordinary skill in the art. For the ’208 Patent, a POSA would
                   have the characteristics described at UF ¶ 20 as of September 21, 2001;
                   for the ’945 Patent, a POSA would have the characteristics described at
                   UF ¶ 31 as of February 24, 2011.

 Pls.’ Br.         Plaintiffs’ Opening Post-Trial Brief on Unichem’s Infringement (D.I.
                   688)

 POFOF             Plaintiffs’ Proposed Findings of Fact on Infringement (Unichem) (D.I.
                   689)

 Unichem Br.       Unichem’s Responsive Post-Trial Brief on Non-Infringement (D.I. 703)



                                         – iii –
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 5 of 19 PageID #: 17364




 Abbreviation      Description

 URFOF             Unichem’s Proposed Findings of Fact on Non-Infringement (D.I. 704)

 Pls.’ Resp. Br.   Plaintiffs’ Responsive Post-Trial Brief on Validity (D.I. 702)

 PRFOF             Plaintiffs’ Proposed Findings of Fact on Validity (D.I. 701)




                                          – iv –
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 6 of 19 PageID #: 17365




I.   Introduction

       Unichem disputes only one limitation of the asserted claims of the ’945 Patent: “wherein

the crystalline apixaban particles have a D90 equal to or less than about 89 microns.” POFOF

¶ 20. Plaintiffs showed by a preponderance of the evidence that Unichem’s ANDA products

meet this claim limitation, and the irrelevant testing of Unichem’s bulk apixaban API offered by

Unichem and its expert, Dr. Genck, fails to rebut that conclusion.

       Dr. Berkland relied on multiple forms of evidence to support his opinion that the particle

size distribution of crystalline apixaban in Unichem’s ANDA Products falls well below the

claimed D90 threshold. He used standard sample preparation methods to prepare material from

Unichem’s ANDA Products for testing. POFOF ¶¶ 58-61. He then used a well-established

imaging technique, SEM-EDS, to identify crystalline apixaban particles from that material and

measure them. POFOF ¶¶ 33-48, 51, 58, 64-73, 80. Dr. Berkland analyzed thousands of

crystalline apixaban particles and determined that they were consistently no larger than 1 micron.

POFOF ¶¶ 66, 73, 75-76. That is orders of magnitude below the 89-micron D90 particle size

distribution threshold in the asserted claims. POFOF ¶¶ 73-76, 80. Dr. Berkland also relied on

the undisputed concept of content uniformity and the details of Unichem’s manufacturing

process to confirm his opinion that this claim limitation is satisfied. POFOF ¶¶ 77-79, 81-92.

       Unichem’s attacks on Dr. Berkland’s methodology import limitations into the asserted

claims that simply do not exist. As the Court’s claim construction opinion makes clear, there is

no requirement that any particular method be used to determine infringement of the asserted

claims. D.I. 380, 10; POFOF ¶ 22; PRFOF ¶ 114. Yet, Unichem persists in criticizing

Dr. Berkland’s testing because he did not use the Malvern laser-light-scattering (LLS) method.

See, e.g., Unichem Br. at 4. Unichem also attempts to layer in additional requirements, such as


                                              –1–
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 7 of 19 PageID #: 17366



the use of a “statistically significant sample size” (Unichem Br. at 8), that find no basis in the

asserted claims, the specification, the case law, or the publications cited by Unichem.

Furthermore, although Unichem faults Dr. Berkland for failing to calculate a precise D90 value,

the claims do not require one but instead establish a particle size distribution threshold of “equal

to or less than about 89 microns.” POFOF ¶ 21; Tr. 1732:12-20 (Myerson). Dr. Berkland

thoroughly explained how his own testing, along with the undisputed facts regarding content

uniformity and Unichem’s manufacturing process, supported the conclusion that Unichem’s

ANDA Products fall well within that threshold. POFOF ¶¶ 51-93.

       Unichem attempts to rebut Dr. Berkland’s amply supported infringement opinion by

relying on testing of Unichem’s bulk apixaban API. Unichem Br. at 19-22. But the testimony of

Unichem’s own expert, Dr. Genck, makes clear that such testing is irrelevant. First, the claims

address the particle size of apixaban in the solid pharmaceutical composition (i.e., the final

product), not the bulk apixaban API. PRFOF ¶ 126; Tr. 1191:16-1192:10 (Genck). Second,

because Unichem dissolves its bulk apixaban API during its formulation process, D90 values for

Unichem’s bulk API prove nothing about the particle size distribution of the new crystals that

will form from that solution in Unichem’s solid pharmaceutical composition. POFOF ¶¶ 50, 56;

Tr. 1201:10-17, 1207:21-24 (Genck).

II.    The ’945 Patent Does Not Require a Precise D90 Value or Any Particular Method of
       Proving Infringement.

       The asserted claims are solid pharmaceutical composition claims, not method claims.

PRFOF ¶ 126; Tr. 1348:23-1349:6 (Chambliss); 1666:19-1667:9 (Myerson). Thus, they do not

mandate any particular method of establishing whether a composition infringes. Eli Lilly & Co.

v. Teva Pharms, USA, Inc., 619 F.3d 1329, 1345 (Fed. Cir. 2010).




                                                –2–
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 8 of 19 PageID #: 17367



       Contrary to Unichem’s suggestion (Unichem Br. at 5-6), the asserted claims do not

require a precise D90 calculation. Tr. 1732:13-21 (Myerson). The D90 limitation in the claims

sets a threshold for the distribution of the size of crystalline apixaban particles in the claimed

composition. ’945 Patent (JTX-2) at 9:40-43. It simply requires that 90% of the particles by

volume in the distribution fall at or below a specified threshold of 89 microns. UF ¶ 34; POFOF

¶¶ 21, 74-76, 80; Tr. 604:12-17 (Berkland), 1715:18-24, 1732:13-21 (Myerson). The parties

agree that a D90 is not a direct measurement of particle size. Instead, it is simply a calculation

that can be performed to determine a specific particle size distribution once particle size

measurements are taken. POFOF ¶ 48; Unichem Br. at 3-4; URFOF ¶ 11.

       Dr. Berkland analyzed the size of thousands of crystalline apixaban particles from

Unichem’s ANDA Products. POFOF ¶ 69. He found the size of those particles to be

consistently and uniformly in the range of 1 micron or less, which is orders of magnitude below

the 89-micron claim limitation threshold. POFOF ¶¶ 73-76, 80. Especially in view of the

undisputed concept that a pharmaceutical composition must have content uniformity,

Dr. Berkland’s analysis is more than sufficient to establish that 90% of the crystalline apixaban

particles in Unichem’s product are equal to or less than about 89 microns. POFOF ¶¶ 77-80.

       The Court’s claim construction decision rejected Unichem’s effort to limit the ways of

proving infringement of the asserted claims, finding, “Nothing in the patent requires particle size

to be measured one and only one way.” D.I. 380, 10; POFOF ¶¶ 22, 110. There is no

requirement of a precise D90 calculation (Unichem Br. at 5-6), measuring the particle size of a

statistically significant number of particles (Unichem Br. at 8-10), or using a three-dimensional

measurement technique (Unichem Br. at 10-13). See POFOF ¶¶ 74, 80, 110; Tr. 604:12-17

(Berkland), 1715:18-24 (Myerson). Unichem is seeking to add these limitations notwithstanding



                                                –3–
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 9 of 19 PageID #: 17368



the Court’s unequivocal guidance that there are no limitations on how infringement may be

determined.1

       Dr. Genck recognized that it is not necessary to calculate a specific D90 value to

determine whether a composition falls within the scope of the claims. Dr. Genck’s analysis of

Unichem’s bulk API produced a different result than the particle size testing in Unichem’s

ANDA. POFOF ¶ 97. The two results differed by more than 150 microns. Id. However, Dr.

Genck testified that the different results did not matter because the results were “all well above

[a] D90 of 89 microns.” Tr. 1217:12-20 (Genck); POFOF ¶ 98.2 Applying that same rationale,

Dr. Berkland’s testing was sufficient to show that the apixaban in Unichem’s tablet meets the

particle size limitation because the particles were approximately 100 times smaller than the

threshold value. POFOF ¶ 80.

III.   Plaintiffs Presented Overwhelming Evidence That the Only Disputed Claim
       Limitation Is Satisfied.

       Dr. Berkland’s infringement analysis overwhelmingly showed that Unichem’s ANDA

products infringe the asserted claims of the ’945 Patent.3 Dr. Berkland used SEM-EDS to

determine the particle size of crystalline apixaban particles in Unichem’s tablets. POFOF ¶ 51.

Dr. Berkland began by confirming that the nitrogen signal could be used to distinguish apixaban

particles from the excipients. POFOF ¶ 57. Then, he used a standard, common method to



  1
    Plaintiffs address Unichem’s arguments about measuring a statistically significant number of
particles and using a three-dimensional measuring technique in further detail in Section III
below.
  2
    Unichem’s testing of its bulk apixaban API is irrelevant for the reasons discussed on pages
15-16 of Plaintiffs’ opening brief (D.I. 688) and in Section IV below.
  3
    Dr. Berkland rejected Unichem’s characterization of his analysis as the “Berkland Method.”
Tr. 605:10-14 (“Q. Dr. Berkland, did you invent using the SEM EDS test methods for that
purpose? A. No, I did not. Q. Is it called the Berkland[] method? A. No, it is not.”); see also id.
644:12-20 (Berkland).

                                               –4–
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 10 of 19 PageID #: 17369



 prepare a powder sample of the tablet contents for analysis. POFOF ¶¶ 60-61. He randomly

 selected tablets from three different batches of Unichem’s 5 mg tablets, and randomly selected

 granules for analysis.4 POFOF ¶¶ 64-65. Dr. Berkland analyzed thousands of apixaban particles

 on the granules and found that the apixaban particles were consistently almost 100 times smaller

 than 89 microns. POFOF ¶¶ 69, 73-76. Given the random sampling, content uniformity of

 apixaban in the tablets, and the manufacturing process, he confirmed that his samples were

 representative of the apixaban particle size in Unichem’s tablets. POFOF ¶¶ 61, 75-80, 81, 93.

         Unichem’s critiques of Dr. Berkland’s analysis are without merit and are unsupported by

 the evidence. Unichem Br. at 5-19.5 Plaintiffs address each of these critiques in turn.

         No Precise D90 Calculation Required. Unichem incorrectly contends that Dr. Berkland

 was required to calculate a D90. Unichem Br. at 5-6. For the reasons discussed in Section II

 above, no precise D90 calculation was necessary to determine that Unichem’s ANDA products

 fall below the D90 particles size distribution threshold and, thus, infringe the asserted claims.

         No Need to Resolve Excipient Identity. Unichem next contends that Dr. Berkland was

 required to determine the identity of each of the non-apixaban particles he observed. Unichem

 Br. at 7. There was no need for Dr. Berkland to identify each excipient particle. The excipients

 were known and were all around the same size. POFOF ¶¶ 57, 61, 68. Further, the absence of

 nitrogen made them easy to distinguish from apixaban. POFOF ¶ 57.



   4
     Unichem does not argue that there is any difference between its 2.5 mg and 5 mg tablets in
 terms of infringement.
   5
     Unichem (Unichem Br. at 5-19) attempts to resuscitate the same “reliability” arguments it
 raised in its failed Daubert motion against Dr. Berkland (D.I. 567). In addressing essentially the
 same arguments before trial, the Court concluded that “Dr. Berkland’s analysis is sufficiently
 reliable and fits the facts of the case and, thus, will be helpful to it as the trier of fact.” D.I. 675
 at 5. For all the reasons set forth herein, the evidence presented at trial confirms the reliability of
 Dr. Berkland’s infringement analysis.

                                                  –5–
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 11 of 19 PageID #: 17370



         No “Statistical Significance” Requirement. Unichem also incorrectly contends that Dr.

 Berkland’s analysis was on a “statistically insignificant sample size and should be given no

 weight.” Unichem Br. at 8. But Unichem points to nothing in the asserted claims or

 specification that require measuring a statistically significant sample size, nor do they cite any

 case law supporting such a requirement. And the publications on which Unichem relies in

 attempting to support a “statistical significance” limitation (Unichem Br. at 8; URFOF ¶ 36,

 citing DTX 421 (PTX 394) and DTX 354) do no such thing. Instead, they stand for the

 proposition that a POSA must measure “a sufficient number of particles.” URFOF ¶ 36; Tr.

 663:21-664:7 (Berkland).

         Dr. Berkland’s testimony made clear that he analyzed a sufficient number of particles.

 Contrary to Unichem’s assertion (Unichem Br. at 9), Dr. Berkland did provide an estimate of

 how many apixaban particles he observed. He analyzed 68 granules that contained “hundreds

 and even thousands of apixaban particles.” Tr. 660:22-661:8 (Berkland); POFOF ¶¶ 66, 69, 80.

 The granules were randomly selected, and what Dr. Berkland observed is consistent with

 Unichem’s manufacturing process. POFOF ¶¶ 64-66, 69, 76, 80-92; Tr. 663:21-664:7 (“I would

 state that as a person of skill, I had to image a sufficient number of particles, and I did it

 randomly as specified in this section.”).

         The prior art demonstrates that Dr. Berkland analyzed more than a sufficient number of

 particles to conclude that Unichem’s tablet had crystalline apixaban particles with a D90 well

 below 89 microns. In Bosquillon (PTX 430), published in 2001, SEM was used to measure only

 100 particles. POFOF ¶ 43; PTX 430 at BMSAPIXE_0003253. Based on the particle size

 measurements for only 100 particles, the results obtained from SEM were deemed comparable to

 measurements taken by several other methods, including LLS. POFOF ¶ 43; PTX 430 at



                                                  –6–
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 12 of 19 PageID #: 17371



 BMSAPIXE_0003258. Thus, not only is SEM, a “number-based” particle size measuring

 technique, comparable to LLS, a “volume-based” measuring technique, the art shows that

 measuring 100 particles is sufficient to draw that conclusion. Dr. Berkland examined far more

 than 100 particles. POFOF ¶ 69.

        Moreover, both sides’ experts agreed that content uniformity (that is, ensuring that the

 right amount of active ingredient is contained in every tablet by uniformly dispersing the active

 ingredient in the tablet) is required in a pharmaceutical composition. POFOF ¶ 77; Tr. 1243:14-

 1244:2 (Chambliss), 1697:23-1698:4 (Myerson). Based on the concept of content uniformity, a

 POSA would expect that apixaban would be uniformly distributed throughout the tablets and,

 thus, that a random sample of apixaban particles would be representative. POFOF ¶¶ 77-79; Tr.

 628:23-629:4 (Berkland), 1243:14-1244:2 (Chambliss). Although Unichem speculates about the

 existence of subsurface apixaban particles that could not be detected by SEM-EDS (Unichem Br.

 at 9), Dr. Genck offered no experimental evidence of any subsurface particles in Unichem’s

 ANDA Products. POFOF ¶ 104. But even if there were any, a POSA would expect them to be

 the same size due to content uniformity. Id. ¶¶ 77-79.

        Suitability of SEM-EDS For Analyzing Infringement. Unichem contends that SEM-

 EDS is an inappropriate technique for analyzing infringement of the asserted claims (Unichem

 Br. at 10-16), but that is incorrect. Unichem first argues that SEM-EDS is not a three-

 dimensional technique that can provide “volumetric particle size data” and therefore cannot be

 used to assess a particle size distribution. Unichem Br. at 10-13. Nothing in the ’945 Patent, the

 asserted claims, or the Court’s claim construction mandates that particle size be determined using

 a three-dimensional technique instead of a two-dimensional technique. POFOF ¶¶ 17, 21-22.6

   6
    In fact, the evidence shows that different particle size measurement techniques are
 comparable. Tr. 1728:14-1729:8 (Myerson).

                                                –7–
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 13 of 19 PageID #: 17372



 Further, Unichem’s argument ignores the fact that LLS, which was used by Unichem and

 referenced in the ’945 Patent, also does not directly calculate a volumetric measurement, but

 instead makes assumptions to calculate an equivalent spherical diameter by volume. Tr. 649:15-

 650:1 (Berkland). In fact, many techniques including LLS and microscopic observation (such as

 SEM) require the assumption of an equivalent spherical structure. Tr. 1213:1-1214:18 (Genck);

 DTX-343.00008-09. Dr. Genck admitted that LLS generates the “equivalent spherical diameter”

 by taking “an irregular-shaped particle” and providing a size value that is “representative of a

 sphere of a particular equivalent diameter.” Tr. 1145:20-1146:9 (Genck). Dr. Berkland

 explained on cross-examination that he used a similar process: “I took an image that’s in three-

 dimension and I approximated what that would be, what its spherical diameter would be.” Tr.

 649:15-650:7 (Berkland).

        Second, referring to the Merkus (PTX 394) and Zeng (PTX 412) publications, Unichem

 contends that microscopy techniques like SEM “are well-known to be prone to user error and

 bias.” Unichem Br. at 10-13. But, Dr. Berkland directly addressed those publications in his

 testimony and explained the steps he took to ensure the reliability of his analysis.7 POFOF

 ¶¶ 69, 76, 80; Tr. 658:17-664:7, 664:24-665:8 (Berkland). Merkus and Zeng provide that SEM,

 a microscopy technique, can be used to measure particle size, despite having some known

 limitations that a POSA would understand and address. POFOF ¶¶ 34, 35; Tr. 605:19-606:16,

 609:9-18, 662:21-665:8 (Berkland).8 Dr. Berkland explained that he addressed any limitations

 due to small sample size and bias because he randomly imaged and analyzed a sufficient number


   7
     Zeng acknowledges that microscopy provides a direct particle size measurement and is used
 as a reference method, so it is understood to be a reliable method. Tr. 662:21-663:16 (Berkland).
   8
     Unichem notes that Merkus describes LLS and SEM as two different types of methods, Br. at
 11, but Dr. Genck agreed that Merkus describes both LLS and SEM as particle size measurement
 techniques. Tr. 1213:16-1214:11 (Genck).

                                                –8–
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 14 of 19 PageID #: 17373



 of crystalline apixaban particles to ensure that his sample was representative, and the particles

 were consistent from granule to granule and batch to batch. POFOF ¶¶ 69, 76, 80; Tr. 658:17-

 661:23, 662:21-664:7 (Berkland).

        Unichem further argues that SEM-EDS cannot be used to calculate a D90 for tableted API

 particles. Unichem Br. at 12-16. This is a red herring. As set forth in Section II above, there

 was no need to calculate a precise D90 value because Dr. Berkland’s analysis showed that the

 crystalline apixaban particle size in Unichem’s tablets was orders of magnitude below the 89-

 micron D90 particle size distribution threshold. POFOF ¶¶ 73-76, 80. In any event,

 Dr. Berkland’s testimony made clear that all the tools he used to determine infringement of the

 asserted claims were well-established in the art. POFOF ¶¶ 45-46, 60; Tr. 605:4-14, 644:12-20

 (Berkland). The prior art showed SEM-EDS was a well-known method for identifying

 components of a solid pharmaceutical composition and measuring particle size. POFOF ¶¶ 33-

 48; Tr. 605:4-14 (Berkland). Further, Dr. Berkland used a standard sample preparation method

 that was similar to the methods used by Sigmapharm and Sunshine Lake. POFOF ¶ 60; Tr.

 644:12-20 (Berkland); DTX-257.00004. The prior art discloses that the particle sizes measured

 using SEM-EDS can be used to calculate a D90.9 POFOF ¶¶ 42, 48. And both sides’ experts

 agreed that a D90 is a standard calculation based on particle size measurements. POFOF ¶ 48;

 PRFOF ¶ 108; Tr. 1349:16-1350:3 (Chambliss), 1670:10-1671:12 (Myerson). Therefore, Dr.

 Berkland’s analysis is the application of known, standard methods that could have been used to

 calculate a D90 of API in a solid pharmaceutical composition. Pls.’ Resp. Br. at 30-32.

   9
     Reverchon (PTX 402) used SEM to determine the D90 of a powder. POFOF ¶¶ 39-42; Tr.
 608:1-4 (Berkland). Although Unichem critiques the Reverchon publication because it did not
 determine the D90 value of an API after it was formulated into a tablet or capsule, Unichem Br. at
 15, the asserted claims are not so limited. POFOF ¶ 17. Dr. Berkland and Dr. Chambliss agree
 that a powder, like that disclosed in Reverchon, is a solid pharmaceutical composition within the
 scope of the claims. POFOF ¶ 40; Tr. 1351:6-21 (Chambliss); 666:17-667:2 (Berkland).

                                                –9–
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 15 of 19 PageID #: 17374



        Dr. Berkland’s Controls. Finally, Unichem contends that Dr. Berkland failed to employ

 appropriate “controls.” Unichem Br. at 16-19. There was no requirement for Dr. Berkland to

 use any specific “controls.” However, as discussed in Plantiffs’ opening brief, Dr. Berkland took

 several steps to ensure the reliability of his analysis. Pls.’ Br. at 8-11. He analyzed the Unichem

 starting API and all excipients using SEM-EDS. POFOF ¶¶ 53-57. Dr. Berkland confirmed that

 none of the excipients contained nitrogen, such that nitrogen could be used to identify apixaban.

 POFOF ¶ 57; Tr. 616:14-617:18 (Berkland). He also observed that nitrogen was uniformly

 distributed across the crystalline apixaban API, as would be expected based on the concept of

 content uniformity. POFOF ¶ 55; Tr. 613:22-615:16 (Berkland). When observing the granules,

 Dr. Berkland confirmed that their size was consistent with the size of the excipients used in the

 starting formulation. POFOF ¶ 61; Tr. 618:22-619:4, 668:2-22 (Berkland). Because the size of

 the excipients was not affected by Dr. Berkland’s sample preparation, he could conclude that his

 sample preparation had no impact on the sample and that the size of the apixaban particles was

 not affected either. POFOF ¶ 61; Tr. 618:22-619:4, 668:2-22 (Berkland). He also confirmed

 that the nitrogen signal on the excipients appeared as small, discrete islands, indicating the areas

 rich in apixaban, whereas the oxygen and carbon signals were uniform across the excipients’

 surface because those atoms are present in all of the excipients. POFOF ¶¶ 70-72; Tr. 624:9-24

 (Berkland). Dr. Berkland also confirmed that the size of the apixaban particles on the granules

 was consistent with Unichem’s manufacturing process. POFOF ¶¶ 81-91. Therefore, Dr.

 Berkland employed controls to ensure his analysis is reliable.10



   10
      The Supernus Pharmaceuticals case is inapposite. There, the court found that Dr. Berkland
 had not performed an analysis to confirm that he was actually observing solid oxcarbazepine
 particles via transmission electron microscopy. Supernus Pharms., Inc. v. Twi Pharms., Inc., 265
 F. Supp. 3d 490, 513 (D.N.J. 2017). Here, Dr. Berkland confirmed he was actually observing
 apixaban on the liberated granules because he had confirmed the presence of a nitrogen signal
                                                – 10 –
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 16 of 19 PageID #: 17375



 IV.    Unichem Attempts to Rely on Irrelevant Testing of Bulk Apixaban API That Was
        Subsequently Dissolved.

        The evidence on which Unichem relies in an attempt to rebut Plaintiffs’ robust

 infringement evidence (Unichem Br. at 19-22) is irrelevant. Unichem relies on specifications

 from its ANDA requiring that its bulk apixaban, which is the starting API, have a D90 above 89

 microns. See id. at 19-21. Unichem also relies on particle size testing of Unichem’s starting API

 reported in the ANDA and further testing of that material performed by Particle Technologies

 Laboratories. See id. at 19-22.

        All of this evidence is irrelevant because it addresses the particle size of Unichem’s

 starting API, which Unichem’s own expert concedes bears no relationship to the crystalline

 apixaban particle size in Unichem’s ANDA Products.11 Unichem fully dissolves its API such

 that the bulk apixaban API particle size reveals nothing about the apixaban particle size of the

 crystals that form from that solution in the final composition. POFOF ¶ 84; Tr. 611:6-16, 616:3-

 9 (Berkland). Dr. Genck agrees. POFOF ¶ 103; Tr. 1201:10-17, 1207:21-24 (Genck). Unichem

 also agrees that the asserted claims address the particle size in the solid pharmaceutical

 composition (i.e., the final tablet). POFOF ¶ 17; Tr. 1191:15-18 (Genck).12 Thus, the fact that




 from the apixaban API, and the absence of any nitrogen signal in the tablet’s excipients. POFOF
 ¶¶ 55, 57; Tr. 616:14-617:18 (Berkland).
   11
      Unichem cites conclusory testimony from Dr. Genck suggesting that he applied the plain and
 ordinary meaning of the term D90. Unichem Br. at 24. However, testimony elicited from Dr.
 Genck on cross-examination reveals that, in assessing infringement, he applied the opinion that
 the only particle size testing method claimed by the ’945 Patent is one that measures the particle
 size of the starting apixaban API by laser light scattering, which is directly contrary to the
 Court’s claim construction opinion. Pls.’ Br. at 16-17; POFOF ¶¶ 108-112; Tr. 1195:23-1196:3,
 1196:8-19 (Genck).
   12
      Unichem’s brief and proposed findings include a mischaracterization of the ’945 Patent
 specification. Unichem states that the specification “teaches a POSA that the inventors regarded
 the D90 of the bulk apixaban particles to be critical in improving the in vivo dissolution of the
 apixaban formulated in a tablet.” Unichem Br. at 23; URFOF ¶¶ 109-111. However, the
                                                – 11 –
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 17 of 19 PageID #: 17376



 Unichem’s bulk apixaban API has a D90 above 89 microns is irrelevant to whether Unichem’s

 ANDA products infringe the asserted claims.

        Contrary to Unichem’s assertion (Unichem Br. at 22-25), Plaintiffs do not contend that

 testing bulk apixaban API with LLS is always an inappropriate method for analyzing

 infringement of the asserted claims. Unichem Br. at 22-25. Indeed, it is appropriately used in

 some circumstances, such as in the example provided in the ’945 Patent specification where the

 starting API is not dissolved, and the solid pharmaceutical composition is formulated using dry

 granulation. PRFOF ¶ 122; Tr. 1719:23-1720:7, 1725:19-1726:2 (Myerson). Thus, Plaintiffs are

 not excluding a preferred embodiment from the asserted claims, as Unichem suggests (Unichem

 Br. at 22-23).13

        The record contradicts Unichem’s assertion that “the particle size (as well as the D90) of

 the apixaban tablets of the ’945 Patent is not known or knowable by a POSA based on the wet

 and dry granulation manufacturing processes disclosed in the ’945 Patent.” Unichem Br. at 23.

 An example in the patent specification describes measuring the D90 of crystalline apixaban by

 LLS before formulation and then using dry granulation to prepare the solid pharmaceutical

 composition. PRFOF ¶¶ 111, 122; ’945 Patent at 5:27-63. Dr. Myerson explained why the

 particle size of the bulk crystalline apixaban would not increase using that formulation technique.

 PRFOF ¶ 122; Tr. 1720:8-24 (Myerson). Thus, by measuring the D90 of the crystalline apixaban




 portion of the specification Unichem cites in support of that proposition, refers to “compositions
 for tablets” rather than bulk apixaban API. ’945 Patent at 1:64-2:2 (emphasis added).
   13
      Unichem is also incorrect that Dr. Berkland testified that the D90 limitation is limited to only
 determining the D90 of apixaban after incorporation into a finished dosage form. Unichem Br. at
 22 n.9. When asked the question, he answered, “No.” Tr. 639:3-6 (Berkland). The asserted
 claims address the crystalline apixaban particle size distribution in the formulated solid
 pharmaceutical composition, but there are different ways that can be determined. PRFOF ¶¶
 113-115.

                                                – 12 –
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 18 of 19 PageID #: 17377



 before formulation (and ensuring it was within the claimed particle size distribution), a POSA

 would have known that the crystalline apixaban in the final composition prepared using that

 technique would be within the claimed D90 threshold. PRFOF ¶ 122. Although measuring the

 particle size of bulk apixaban via LLS and formulating by dry granulation is one way of making

 the claimed composition and confirming that it falls within the scope of the claims, this approach

 is not required by the claims, nor is it the only possible technique. PRFOF ¶¶ 126-138. Because

 the particle size of Unichem’s API provides no information about the particle size of crystalline

 apixaban in its final product, a different technique must be used to determine whether its ANDA

 products fall within the scope of the claims.

 V.   Conclusion

        For the foregoing reasons, Plaintiffs respectfully request that the Court find that

 Unichem’s making, using, offering to sell, or selling in the United States, or importing into the

 United States of Unichem’s ANDA products will literally infringe the asserted claims of the ’945

 Patent and, therefore, that the submission of Unichem’s ANDA infringes those claims under 35

 U.S.C. § 271(e)(2)(A). Plaintiffs request the Court enter the relief as discussed at Pls.’ Br. 18.




                                                 – 13 –
Case 1:17-cv-00374-LPS Document 714 Filed 02/21/20 Page 19 of 19 PageID #: 17378



  Dated: February 21, 2020               Respectfully submitted,

                                         FARNAN LLP

                                         /s/ Brian E. Farnan
                                         Joseph J. Farnan, Jr. (Bar No. 100245)
                                         Brian E. Farnan (Bar No. 4089)
                                         Michael J. Farnan (Bar No. 5165)
                                         919 N. Market Street, 12th Floor
                                         Wilmington, DE 19801
                                         Tel: (302) 777-0300
                                         Fax: (302) 777-0301
                                         farnan@farnanlaw.com
                                         bfarnan@farnanlaw.com
                                         mfarnan@farnanlaw.com

                                         William F. Lee (admitted pro hac vice)
                                         Kevin S. Prussia (admitted pro hac vice)
                                         Andrew J. Danford (admitted pro hac vice)
                                         Timothy A. Cook (admitted pro hac vice)
                                         WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
                                         60 State Street
                                         Boston, MA 02109
                                         Tel: (617) 526-6000
                                         Fax: (617) 526-5000

                                         Amy K. Wigmore (admitted pro hac vice)
                                         William G. McElwain (admitted pro hac vice)
                                         Heather M. Petruzzi (admitted pro hac vice)
                                         WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
                                         1875 Pennsylvania Avenue NW
                                         Washington, DC 20006
                                         Tel: (202) 663-6000
                                         Fax: (202) 663-6363

                                         Counsel for Plaintiffs Bristol-Myers Squibb
                                         Company and Pfizer Inc.




                                     – 14 –
